REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
The amendment is made with the recommendation of the examiner during the applicant initiated interview. In the art of record, Wada et al. (US 2015/0089439A1) generally discloses the aspect of a method comprising: acquiring, by a client, an interactive message; adding, by the client, the acquired interactive message into a queue of interactive messages to be displayed; and invoking, by the client, a previously created message base class with a motion path according to a display duration and sequentially displaying on an interactive interface, the interactive messages in the queue of interactive messages to be displayed, wherein the message base class with the motion path specifies a plurality of motion paths of the interactive messages sequentially displayed on the interactive interface, and in view of Klanjsek et al. (US 2014/0279025) further teaches the aspect the message base class with the motion path specifies a plurality of motion paths through which the interactive messages are moved when the interactive messages are sequentially displayed on the interactive interface and wherein the interactive messages in the queue are sequentially displayed to move through the motion paths  according to the motion paths indicated by the message base class. 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:


In addition to the art cited in the previous office action, the following art was also considered:
i.  Underwood Patent No.: 9654426B2. A system and method for sorting messages within an interface including providing a navigational menu with at least three menu options of at least three message collections, the menu options ordered according to an ordered horizontal virtual arrangement of a set of message collections; upon receiving user selection of one of the menu options, activating the message collection corresponding to the user selected menu option, which comprises--displaying the message collection of the selected menu option and virtually positioning the remaining set of message collections off screen; within the active message collection of the set of message collections, detecting a gesture swipe in a horizontal direction; selecting a sorting option corresponding to a message collection virtually positioned in the 
ii. Hwang et al., Pub. No: 20140075375 A1: A method and an apparatus for processing unread message unread contents in an electronic device includes displaying a plurality of unread message contents for a particular application, and if all of the unread message contents is not displayable on a single screen, automatically displaying the unread message content is a scroll motion is performed..
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DI XIAO/Primary Examiner, Art Unit 2179